Citation Nr: 1620092	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO. 09-32 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder other than dementia and PTSD, to include a neurocognitive disorder with depression, anxiety and pain syndrome.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2007 and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

By way of background, in July 2007 the RO confirmed and continued the previous denial of service connection for PTSD and in June 2012 the RO confirmed and continued prior denials of service connection for tinnitus. The Veteran separately and properly perfected appeals as to each decision, and the issues have been combined into a single appeal for the purposes of Board review.

The Board remanded the issues on appeal for additional development in September 2015. The directives having been substantially complied with as to the issues decided herein, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). As part of that remand, the Board reopened the claim of service connection for PTSD, granted service connection for Parkinson's Disease and dementia, and dismissed the claim for service connection for bilateral hearing loss. As such, those three service connection issues and the issue of new and material evidence with respect to PTSD will not be addressed in this decision.

As noted in the prior remand, the Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009). As such, his claim for PTSD is considered to include all those mental health symptoms he alleges to be related to service, along with their various current diagnoses. In light of the evidence of record, and specifically the October 2015 diagnosis of a neurocognitive disorder that accounted for the reported depression, anxiety and pain syndrome, the Board has separated the claims into claims for service connection for PTSD and for service connection for an acquired psychiatric disability other than PTSD. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2015. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is at least in equipoise that an acquired psychiatric disorder other than PTSD and dementia, to include a neurocognitive disorder with depression, anxiety and a pain syndrome, was caused or aggravated by the Veteran's service-connected Parkinson's Disease.

2. The evidence of record shows that tinnitus is at least as likely as not causally related to in-service noise exposure.


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder other than PTSD and dementia, to include a neurocognitive disorder with depression, anxiety and a pain syndrome, secondary to Parkinson's Disease have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(b), 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). In light of the fully favorable decision as to the issues decided herein, no further discussion of compliance of these duties is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The other claim requires further development and is addressed in the remand section below.

II. PTSD

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

As noted above, the September 2015 Board remand specifically noted that the claim for service connection for PTSD had been expanded to include the Veteran's reported depression, anxiety and insomnia, and all other diagnoses associated with those reports. An opinion was requested to clarify the competing diagnoses contained in the Veteran's treatment records, and for clarification of whether any diagnosed condition is caused or aggravated by either service or another service-connected disability. See September 2015 Board remand at 11. A separate opinion as to PTSD was also requested.

An opinion was obtained in October 2015. In the examination report the examiner stated that, while the Veteran did not meet the criteria for a formal diagnosis of PTSD under the DSM-5, the examiner did diagnose the Veteran with a neurocognitive disorder that accounted for his reported behavioral disturbance, including mood disturbance and agitation. The examiner further stated that this neurocognitive disorder was at least as likely as not due to his service-connected Parkinson's Disease, specifically indicating that Parkinson's Disease is a contributing factor to mood symptoms including anxiety and depression. As such, this opinion provided a current diagnosis of a neurocognitive disorder, which encompasses the Veteran's claimed mood symptoms and pain syndrome, and stated that this disorder was caused by his Parkinson's Disease. 

A subsequent March 2016 VA psychiatric examination indicated that the Veteran had no mental disorder diagnoses, and that the Veteran reported only mild, subclinical symptoms of depression associated with his health problems. This examiner also stated that, based on objective testing, the Veteran's cognitive function was in the high average to superior range. There is no evidence that the two examiners were not competent or credible, and as such both opinions are entitled to probative weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA treatment records reflect a variety of competing diagnoses, including anxiety and depressive disorders, but no opinions relating these conditions to either service or another service-connected disability. Based on the foregoing, the Board finds that the evidence is at least in equipoise that the Veteran has a neurocognitive disorder, which encompasses his depression, anxiety and pain syndrome, caused by his service-connected Parkinson's Disease. As a current disability, a separate service-connected disability and a causal link between the two have been shown, the Board finds that service connection for a neurocognitive disorder, manifested by depression, anxiety and pain syndrome, as secondary to Parkinson's Disease is warranted. 38 C.F.R. §§ 3.102, 3.310. 
III. Tinnitus

Service connection for a recognized chronic disease can be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. 

The Veteran contends he is entitled to service connection for bilateral tinnitus. The Veteran has reported that he currently has tinnitus, which he is competent to diagnose. Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App. 370, 374 (2002). As such, a current disability has been shown.

Concerning the second element, the Veteran has stated that he was exposed to loud ship engine noise while in service, as well as gunfire from the ship's deck guns. These statements are competent, and there is no evidence that they are not credible. Further, the Veteran's DD-214 shows that he served as a boatswain's mate, which is consistent with exposure to engine noise and gunfire. The Veteran also submitted a lay statement from a fellow service member who described exchanging fire with other ships and coastal targets. There is no evidence this statement is not credible. The Board finds that this evidence sufficiently corroborates the Veteran's statements that he was exposed to noise from the ship's engines and guns. As such, the evidence shows the Veteran had noise exposure in service, and an in-service event, injury or disease has been shown.

Turning to the third element, tinnitus has been held to be an organic disease of the nervous system, and is thus considered a chronic disease for VA purposes. Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015). As such, service connection based on continuity of symptomatology is applicable in this case. The Veteran has stated that his tinnitus had its onset in service and has continued since. He is competent to both identify tinnitus as having its onset in service, as it is a lay-diagnosable disability, and competent to report that it has been persistent since service. Jandreau, 492 F.3d at 1377; Charles, 16 Vet. App. at 374. In both his December 2011 and November 2015 VA examinations, the Veteran reported that his tinnitus had its onset during his service from 1961 to 1962 aboard ship.

The Board notes an inconsistency in an April 2005 private treatment record, where the Veteran denied ringing in the ears during an examination. However, the Board also notes that the Veteran has otherwise been very consistent in his statements submitted directly to VA, as well as his statements to VA medical personnel memorialized in treatment records, that his tinnitus had its onset in service. As the Veteran has, overall, been very consistent in his statements, this single inconsistency is not sufficiently significant to render his statements not credible. 

The Board also noted that no hearing issues were noted on the Veteran's separation examination. However, as tinnitus is not diagnosed through objective examination, and instead through subjective complaints, there is no reason to expect tinnitus to be noted on the objective medical examination at separation. As his statements are both competent and credible, they are entitled to significant probative weight. Jandreau, 492 F.3d at 1377.

The Veteran's wife also submitted a statement in March 2011 indicating that the Veteran has reported experiencing tinnitus for the duration of their 48 year marriage. This statement therefore indicates that the Veteran has experienced tinnitus since approximately 1962 or 1963, which is roughly around his separation from service. The Veteran's wife is competent to relay information told to her by the Veteran, and there is no evidence that her statement is not credible. As such, it is entitled to significant probative weight.

The Veteran was provided with VA audiological examinations in December 2011 and November 2015. Both examiners noted that the Veteran reported an onset of tinnitus in service due to exposure to engine and gun noise. However, neither examiner could provide a medical opinion as to its etiology, based on the fact that valid audiometric testing results could not be obtained in either examination. As such, these reports are of limited value outside of reflecting the Veteran's account of his persistent symptoms. 

VA treatment records reflect complaints of tinnitus, or notations of a history of tinnitus, in March 2011, September 2011 and April 2012, but contain no opinions, positive or negative, concerning the etiology of his reported tinnitus. 

In short, there are no opinions concerning the etiology of the Veteran's tinnitus of record. The Veteran's lay statements, as well as his wife's, are both competent and credible concerning in service noise exposure and continuity of symptomatology since service, and are corroborated by several VA treatment records as well as the factual findings in the VA examination reports. As such, the Board finds that the competent and credible evidence of record supports a finding that the Veteran's tinnitus manifested in service and has been continuous since, and therefore service connection based on continuity of symptomatology is warranted in this case. Fountain, 27 Vet. App. at 271-72; Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309.


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD and dementia, to include a neurocognitive disorder with depression, anxiety and pain syndrome, as secondary to Parkinson's Disease is granted; subject to the laws and regulations governing the award of monetary benefits and the rule against pyramiding.

Entitlement to service connection for tinnitus is granted; subject to the laws and regulations governing the award of monetary benefits.


REMAND

The issues of entitlement to service connection for PTSD and tinnitus were remanded by the Board in September 2015. Concerning PTSD, the Board requested that the Veteran be provided with a VA examination, and that the examiner should address, specifically, the presence of PTSD and the adequacy of the Veteran's fear of hostile military action as a stressor event. See September 2015 Board remand at 13-14. A PTSD examination was provided in October 2015, but the examiner stated that the Veteran endorsed no stressor events during the examination. While there is no reason to doubt this statement, the Veteran's claimed stressors were also of record in the body of the Board remand, the hearing transcript, and the VA medical records. As such, the examiner still should have addressed the issue of whether the adequacy of Veteran's claimed fear of hostile military activity, and any other claimed events, as a stressor event. As the remand directives were not fully complied with, the claim must be remanded for a new examination. Stegall, 11 Vet. App. 268; Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Schedule the Veteran for a VA PTSD examination. The electronic claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic file, relevant documents must be printed and provided for review.

The presence of PTSD must be specifically addressed, to include discussion of the adequacy of the Veteran's fear of hostile enemy action as a stressor event. A full and complete rationale for all opinions expressed is required.

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


